Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In line 2 of [0046] “toque” should be - - torque - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over by Brebant (US 2017/0043462) in view of Miller et al (US 2008/0215056).

As per claim 1 Brebant depicts in figures 1, 2 & 6-8 and discloses: An apparatus, comprising: a screw placement tool 186 { figure 8 }; an intraoperative monitoring module, comprising: an outer enclosure 74 { figures 1 & 2 }; a tool receptacle 154 { figure 7 } rotatably coupled to said outer enclosure 74, comprising: a tool socket 158 { figure 7 } configured for receiving said screw placement tool 186; a torque sensor 214 { figure 10 &  [0052]  . . . sensors 214 which may include the torque sensor . . . [0071] The tool internal torque sensor measures the applied torque, and the control unit 200 converts the measured force data to a numerical value and registers or stores the measured torque in the tool electronic control unit 200.} affixed to said tool receptacle 154; and a drive coupling at an end of said tool receptacle 154 opposite said tool socket 158; a variable-output current source; a microcontroller 204 electrically connected to said torque sensor 214 and said variable-output current source { [0038] A battery (not shown) used to provide power to user interface 106 may be removably stored in an accessible compartment on the backside of the user interface. The battery can be disposable, rechargeable or another form of power source known by those skilled in the art. An alternating current (AC) port (not shown) can also be included to charge a rechargeable battery, for example. In less sophisticated models, the tool 10 may simply be powered by an AC power cord through the described AC port.}; a status display 110 attached to said outer enclosure 74, said microcontroller 204 configured to communicate to said status display 110 microcontroller 204 from said torque sensor 214 { [0065] On an applied torque by head 80 on a screw 38 or nut 34 of a value equal to the threshold value, an audible beep or other alert by a speaker (not shown) in housing 112 may be used to signal the user that the threshold value has been achieved. Alternately, or in addition to an audible alert, a visual alert may be produced on the visual display 110, for example a flashing screen.}; outer enclosure 74.

As per claim 6 Brebant depicts in figures 1, 2 & 6-8 and discloses: An apparatus, comprising: an intraoperative monitoring module, comprising: an outer enclosure 74 { figures 1 & 2 }; a tool receptacle 154 { figure 7 } rotatably coupled to said outer enclosure 74, comprising: a tool socket 158 { figure 7} ; a torque sensor 214 { figure 10 &  [0052]  . . . sensors 214 which may include the torque sensor . . . [0071] The tool internal torque sensor measures the applied torque, and the control unit 200 converts the measured force data to a numerical value and registers or stores the measured torque in the tool electronic control unit 200.} attached to said tool receptacle 154; and a drive coupling at an end of said tool receptacle 154 opposite said tool socket 158; a variable-output current source; a microcontroller 204 electrically connected to said torque sensor 214 and said current source, said microcontroller 204 configured to determine a value of current output from said current source { [0038] A battery (not shown) used to provide power to user interface 106 may be removably stored in an accessible compartment on the backside of the user interface. The battery can be disposable, rechargeable or another form of power source known by those skilled in the art. An alternating current (AC) port (not shown) can also be included to charge a rechargeable battery, for example. In less sophisticated models, the tool 10 may simply be powered by an AC power cord through the described AC port.}and a value of torque from said torque sensor 214; and outer enclosure 74, said 

Regarding claims 1 and 5-6 Brebant is silent as to:  the microcontroller configured to communicate to the status display a value of current output from the variable-output current source and a motor housing configured for attachment to the drive coupling in rotation and the outer enclosure with the outer enclosure is integrally formed with said motor housing.  With respect to claims 1 and 5-6 Miller et al depicts in figure 1A & 3C and discloses:  the microcontroller configured to communicate to the status display a value of current output { [0077] A wide variety of electrical circuits and/or electronic indicators may be used with power supply status indicator 70. Additional information concerning such electrical circuits and displays may be described with respect to various power supply status indicators as shown in FIGS. 3B, 3C and 3D.} from the variable-output current source { Figure 3C & [0086] Powered drive 30a as shown in FIG. 3B may include an indicator operable to indicate the status of a power supply disposed within handle 36. } and a motor housing 32 configured for attachment to the drive coupling in rotation and the outer enclosure with the outer enclosure is integrally formed with said motor housing.  { Figure 1A & [0068] Motor 44 and gear assembly 46 may also be disposed within portions of housing 32 adjacent to handle 36 }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the apparatus of Brebant with the microcontroller configured to communicate to the status display a value of current output from the variable-output current source and a motor housing configured for attachment to the drive coupling in rotation and the outer enclosure with the outer enclosure is integrally formed with said motor housing as taught by Miller et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an apparatus with the microcontroller configured to communicate to the status display a value of current output from the variable-output current source and a motor housing configured for attachment to the drive coupling in rotation and the outer enclosure with the outer enclosure is integrally formed with said motor housing so as to provide an integrated power apparatus that need not be utilized manually.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brebant (US 2017/0043462) in view of Miller et al (US 2008/0215056) as applied to claim 1 above, and further in view of Phillips et al (US 2005/0221654).

As per claim 2 Brebant discloses: The apparatus of claim 1, further comprising: said intraoperative monitoring module further comprising outer enclosure 74; and 

Regarding claim 2 Brebant as modified by Miller et al is silent as to: The apparatus of claim 1, further comprising: said intraoperative monitoring module further comprising an anti-rotation pin extending outward from said outer enclosure 74; and said motor housing formed with a pin receptacle positioned to receive said anti-rotation pin.  With respect to claim 2 Phillips et al depicts in figure 1A and discloses: The apparatus of claim 1, further comprising: said intraoperative monitoring module further comprising an anti-rotation pin 120, 122 & 124 extending outward from said outer enclosure; and said motor housing { [0047] Power terminals 120 are coupled to a motor (not shown) of cordless power tool 102. The positive and negative power terminals 120 may be coupled directly to the motor, such as would be the case when a controller 126 of battery pack 104 provides power control for cordless power tool 102, or one or both of positive and negative power terminals 120 may be coupled through a controller and/or a switch (not shown) of cordless power tool 102 in conventional fashion. } formed with a pin receptacle 138 positioned to receive said anti-rotation pin 120, 122 & 124. { Figure 1A & [0047] Terminal block 118 includes power terminals 120 and may also include one or more keys 122. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the apparatus of Brebant as modified by Miller et al with the intraoperative monitoring module further comprising an anti-rotation pin extending outward from said outer enclosure and said motor housing formed with a pin receptacle positioned to receive said anti-rotation pin as taught by Phillips et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an apparatus with the intraoperative monitoring module further comprising an anti-rotation pin extending outward from said outer enclosure and said motor housing formed with a pin receptacle positioned to receive said anti-rotation pin to utilize a simple connect power pack or power source that is removable and interchangeable to power the motor.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brebant (US 2017/0043462) in view of Miller et al (US 2008/0215056) as applied to claim 1 above, and further in view of Zergiebel et al (US 2015/0157321).

As per claim 3 Brebant discloses: The apparatus of claim 1, further comprising: said screw placement tool 186 comprising a screw engaging end 190 and a screw driver shank 188 opposite said screw engaging end 190 { figure 8 & [0046] It is understood that tip 190 may take other forms for engaging screws, bolts or other fasteners, for example cross or phillips head, slot head, allen or hex-key wrench and other engagement forms known by those skilled in the art.}; an screw placement tool 186, said screw engaging end 190 to said screw driver shank 188; and said tool receptacle further comprising 

Regarding claim 3 Brebant as modified by Miller et al is silent as to:  an electrical conductor affixed to said screw placement tool, said electrical conductor extending from said screw engaging end to said screw driver shank; and said tool receptacle further comprising a contact pin electrically connected to said current source, said contact pin positioned to contact said electrical conductor. With respect to claim 3 Zergiebel et al discloses:  an electrical conductor affixed to the placement tool, said electrical conductor extending from the engaging end to the driver shank; and said tool receptacle further comprising a contact pin 292 electrically connected to said current source, said contact pin 292 positioned to contact said electrical conductor. { figures 1B, 6 & 12-15 and  [0134] Electrical assembly 290 also includes a slip ring 298 disposed core tube of tube 206. Slip ring 298 is in electrical connection with circuit board 294. Slip ring 298 functions to permit rotation of first rotatable proximal drive shaft 212 and axial translation of drive coupling nut 244 while still maintaining electrical contact of electrical contact rings 298a thereof with at least another electrical component within adapter assembly 200, and while permitting the other electrical components to rotate about first rotatable proximal drive shaft 212 and drive coupling nut 244 }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the apparatus of Brebant as modified with Miller et al with an electrical conductor affixed to said screw placement tool, said electrical conductor extending from said screw engaging end to said screw driver shank; and said tool receptacle further comprising a contact pin electrically connected to said current source, said contact pin positioned to contact said electrical conductor as taught by Zergiebel et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to  an electrical conductor affixed to said screw placement tool, said electrical conductor extending from said screw engaging end to said screw driver shank; and said tool receptacle further comprising a contact pin electrically connected to said current source, said contact pin positioned to contact said electrical conductor so as to provide an interchangeable, removable and rotatable placement tool for an apparatus.

As per claim 4 Brebant discloses: The apparatus of claim 3, wherein said screw driver shank 188 engages said tool socket 158 with a close sliding fit.

Claims 7, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Brebant (US 2017/0043462) in view of Phillips et al (US 2005/0221654).

As per claim 7 Brebant depicts in figures 1, 2 & 6-8 and discloses: An intraoperative monitoring apparatus, comprising: an outer enclosure 74 { figures 1 & 2 }; a tool receptacle 154 { figure 7 } rotatably coupled to said outer enclosure 74, comprising: a tool socket 158 { figure 7 }; a torque sensor 214 { figure 10 &  [0052]  . . . sensors 214 which may include the torque sensor . . . [0071] The tool internal torque sensor measures the applied torque, and the control unit 200 converts the measured force data to a numerical value and registers or stores the measured torque in the tool electronic control unit 200.} attached to said tool receptacle 154; and a drive coupling at an end of said tool receptacle 154 opposite said tool socket 158; a variable-output current source { [0038] A battery (not shown) used to provide power to user interface 106 may be removably stored in an accessible compartment on the backside of the user interface. The battery can be disposable, rechargeable or another form of power source known by those skilled in the art. An alternating current (AC) port (not shown) can also be included to charge a rechargeable battery, for example. In less sophisticated models, the tool 10 may simply be powered by an AC power cord through the described AC port.} tool receptacle 154; and a microcontroller 204 electrically connected to said torque sensor 214 and said variable-output current source, said microcontroller 204 configured to determine a value of current from said variable-output current source and a value of rotational torque from an output of said torque sensor 214. {  Figure 10 & [0052] Referring to FIG. 10, an example of an electronic control unit or system 200 for tool 10 and visual display 110 is illustrated. The example control system 200 includes a microprocessor or central processing unit 204, a data or computer memory storage device 210, sensors 214 which may include the torque sensor or measurement device described above, input and output ports and devices 218, user interfaces 220 which may include user interface 106 and display device 110 described above, and transmitters and/or receivers 222 which may be used for sending and receiving signals and electronic or digital data electronically through cables or wireles sly to other devices. }

Regarding claim 7 Brebant is silent as to: a variable-output current source electrically connected to a contact pin.  With respect to claim 7 Phillips et al discloses: a variable-output current source electrically connected to a contact pin.  { Figure 1A & [0047] Terminal block 118 includes power terminals 120 and may also include one or more keys 122. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the apparatus of Brebant with a variable-output current source electrically connected to a contact pin as taught by Phillips et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an apparatus with a variable-output current source electrically connected to a contact pin to utilize a simple connect power pack or power source that is removable and interchangeable to power the motor.

As per claim 12 Brebant discloses: The intraoperative monitoring module of claim 7, further comprising: a memory 210 connected for data communication with said microcontroller 204 { figure 10 }; and a high limit indicator on a front side of said outer enclosure 74, wherein said microcontroller 204 is configured to activate said high limit indicator when said value of rotational torque exceeds a high torque limit value stored in said memory 210. { [0067] In step 430, the proper exemplary reference torque force or specification is retrieved and preferably displayed on visual display 110. In a preferred method described above, the tool 10 memory storage device 210 stores a database of reference torque force values or ranges as recommended by the TPMS valve manufacturer, vehicle OEM or as established by industry. Note: “high torque limit value” has not been set forth with enough specificity to distinguish over “torque force values or ranges” in Brebant}

As per claim 13 Brebant discloses: The intraoperative monitoring module of claim 12, wherein said microcontroller 204 is configured to store in said memory 210 said value of rotational torque as said high torque limit value. { [0067] In step 430, the proper exemplary reference torque force or specification is retrieved and preferably displayed on visual display 110. In a preferred method described above, the tool 10 memory storage device 210 stores a database of reference torque force values or ranges as recommended by the TPMS valve manufacturer, vehicle OEM or as established by industry. Note: “high torque limit value” has not been set forth with enough specificity to distinguish over “torque force values or ranges” in Brebant}

As per claim 14 Brebant discloses: The intraoperative monitoring module of claim 12, further comprising a low limit indicator on said front side, wherein said microcontroller 204 is configured to activate said low limit indicator when said value of rotational torque is less than a low torque limit value stored in said memory 210. { [0067] In step 430, the proper exemplary reference torque force or specification is retrieved and preferably displayed on visual display 110. In a preferred method described above, the tool 10 memory storage device 210 stores a database of reference torque force values or ranges as recommended by the TPMS valve manufacturer, vehicle OEM or as established by industry. Note: “low torque limit value” has not been set forth with enough specificity to distinguish over “torque force values or ranges” in Brebant}

As per claim 15 Brebant discloses: The intraoperative monitoring module of claim 12, wherein said microcontroller 204 is configured to store in said memory said value of rotational torque as said low torque limit value. { [0067] In step 430, the proper exemplary reference torque force or specification is retrieved and preferably displayed on visual display 110. In a preferred method described above, the tool 10 memory storage device 210 stores a database of reference torque force values or ranges as recommended by the TPMS valve manufacturer, vehicle OEM or as established by industry. Note: “low torque limit value” has not been set forth with enough specificity to distinguish over “torque force values or ranges” in Brebant}

As per claim 17 Brebant discloses: The intraoperative monitoring module of claim 7, wherein said microcontroller 204 is configured to determine said value of rotational torque concurrently with said variable-output current source outputting a value of stimulus current communicated from said microcontroller 204. {  Figure 10 & [0052] Referring to FIG. 10, an example of an electronic control unit or system 200 for tool 10 and visual display 110 is illustrated. The example control system 200 includes a microprocessor or central processing unit 204, a data or computer memory storage device 210, sensors 214 which may include the torque sensor or measurement device described above, input and output ports and devices 218, user interfaces 220 which may include user interface 106 and display device 110 described above, and transmitters and/or receivers 222 which may be used for sending and receiving signals and electronic or digital data electronically through cables or wireles sly to other devices. }

As per claim 18 Brebant discloses: The intraoperative monitoring module of claim 7, wherein said microcontroller 204 is configured to compare said value of rotational torque to a torque limit concurrently with said variable-output current source outputting a value of stimulus current communicated from said microcontroller 204. {  Figure 10 & [0052] Referring to FIG. 10, an example of an electronic control unit or system 200 for tool 10 and visual display 110 is illustrated. The example control system 200 includes a microprocessor or central processing unit 204, a data or computer memory storage device 210, sensors 214 which may include the torque sensor or measurement device described above, input and output ports and devices 218, user interfaces 220 which may include user interface 106 and display device 110 described above, and transmitters and/or receivers 222 which may be used for sending and receiving signals and electronic or digital data electronically through cables or wireles sly to other devices. }

As per claim 19 Brebant discloses: The intraoperative monitoring module of claim 7, wherein said tool receptacle 154 includes a magnet positioned to hold a screw placement tool 186 inserted into said tool socket 158. { [0041] Chuck 154 may be magnetic or include other devices, for example spring biased ball bearings (not shown), to deter unwanted disengagement of a tool or bit from chuck 154. It is understood that chuck 154 can take other shapes, forms and orientations with respect to head 150 and tool 10 as known by those skilled in the art.}

As per claim 20 Brebant depicts in in figures 1-2 and discloses: The intraoperative monitoring module of claim 7, further comprising a status display 110 attached to said outer enclosure 74, said status display 110 connected for data communication with said microcontroller 204. { [0052] Referring to FIG. 10, an example of an electronic control unit or system 200 for tool 10 and visual display 110 is illustrated. The example control system 200 includes a microprocessor or central processing unit 204, a data or computer memory storage device 210, sensors 214 which may include the torque sensor or measurement device described above, input and output ports and devices 218, user interfaces 220 which may include user interface 106 and display device 110 described above, and transmitters and/or receivers 222 which may be used for sending and receiving signals and electronic or digital data electronically through cables or wireles sly to other devices. }

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable Brebant (US 2017/0043462) in view of Phillips et al (US 2005/0221654) as applied to claim 7 above, and further in view of Brown et al (US 2020/0038084).

Regarding claim 8 Brebant is silent as to: The intraoperative monitoring module of claim 7, said torque sensor 214 further comprising: a strain gauge bridge comprising two strain gauges; and an amplifier and filter electrically connected to said strain gauge bridge.  With respect to claim 8 Brown et al discloses: the torque sensor further comprising: a strain gauge bridge comprising two strain gauges; and an amplifier and filter electrically connected to said strain gauge bridge.  { [0059] FIG. 5 is a block diagram showing an example of how the electrical components of the surgical tool system are connected. A torque sensor, i.e., Wheatstone Bridge (strain gauges), take the measurements and the signal is amplified via an INA122. Optionally the signal from the torque sensor is filtered to reduce signal to noise ratio.  }

Regarding claim 9 Brebant is silent as to: The intraoperative monitoring module of claim 8, said strain gauge bridge comprising an additional two strain gauges.  With respect to claim 9 Brown et al  discloses:  said strain gauge bridge comprising an additional two strain gauges. { [0059] FIG. 5 is a block diagram showing an example of how the electrical components of the surgical tool system are connected. A torque sensor, i.e., Wheatstone Bridge (strain gauges), take the measurements and the signal is amplified via an INA122. Optionally the signal from the torque sensor is filtered to reduce signal to noise ratio.  Note: A Wheatstone Bridge includes 4 strain gauges ( “two strain gauges” and “an additional two strain gauges”).  }

Regarding claim 10 Brebant is silent as to: The intraoperative monitoring module of claim 8, wherein a strain-sensing axis for each of said two strain gauges is positioned at an angle of 45 degrees to a rotational axis of said tool receptacle 154.  With respect to claim 10 Brown et al discloses: a strain-sensing axis for each of said two strain gauges is positioned at an angle of 45 degrees to a rotational axis of said tool receptacle. { [0059] FIG. 5 is a block diagram showing an example of how the electrical components of the surgical tool system are connected. A torque sensor, i.e., Wheatstone Bridge (strain gauges), take the measurements and the signal is amplified via an INA122. Optionally the signal from the torque sensor is filtered to reduce signal to noise ratio.  Note: A Wheastone bridge would have “a strain-sensing axis” positioned at an angle of 45 degrees to a rotational axis.  Both “axes” lacks specificity to distinguish over Brown. }

Regarding claim 11 Brebant is silent as to: The intraoperative monitoring module of claim 8, further comprising an analog-to-digital converter having an input electrically connected to an output of said amplifier and filter and a digitized output electrically connected to said microcontroller 204.  With respect to claim 11 Brown et al discloses: an analog-to-digital converter having an input electrically connected to an output of said amplifier and filter and a digitized output electrically connected to said microcontroller. { [0059] The signals from the torque sensor is transmitted to the microcontroller, which is converted into digital signals via ADC. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the torque sensor of Brebant with a strain gauge bridge including two strain gauges; an additional to strain gauges; an amplifier and filter electrically connected to said strain gauge bridge; a strain-sensing axis for each of said two strain gauges is positioned at an angle of 45 degrees to a rotational axis of said tool receptacle and an analog-to-digital converter having an input electrically connected to an output of said amplifier and filter and a digitized output electrically connected to said microcontroller as taught by Brown et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a torque sensor including a strain gauge bridge with two strain gauges; an additional to strain gauges; an amplifier and filter electrically connected to said strain gauge bridge; a strain-sensing axis for each of said two strain gauges is positioned at an angle of 45 degrees to a rotational axis of said tool receptacle and an analog-to-digital converter having an input electrically connected to an output of said amplifier and filter and a digitized output electrically connected to said microcontroller so as to take measurements, reduce signal-to-noise ratio and utilize converted digital signals via an ADC in microcontroller.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of 
an electrical conductor affixed to said screw placement tool, said electrical conductor extending from said screw engaging end to said screw driver shank; and said tool receptacle further comprising a contact pin electrically connected to said current source, said contact pin positioned to contact said electrical conductor.

This is neither taught nor disclosed by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd